Whitfield, C. L,
delivered the opinion of the court.
After the most careful and protracted examination of this record, we are satisfied that the demurrers, general and special, to the fourth and seventh pleas should have been overruled.
The seventh plea in terms avers that the schedule was “ filed.” We think the cases of Texas R. Co. v. Abilene, 204 U. S., 426; 27 Sup. Ct., 350; 51 L. Ed., 553, and Texas R. Co. v. Cisco Oil Mill, 204 U. S., 449; 27 Sup. Ct., 358; 51 L. Ed., 562, referred to by the learned counsel for the appellant, shed strong collateral light upon this inquiry, whilst not on exactly the same case on their facts. We are unable to see how any further relief can be granted the -appellant under the former decision of this court in this case. The opinion of this court delivered *195on the demurrer was very elaborate, exhaustive, and complete. It covered every phase of this case except the part of it which may be saved by the two pleas numbered 4 and 1, and it is the law of the case as to all other questions.

Reversed and remanded.